Citation Nr: 1039849	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-10 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the U.S. Air Force from March 
1980 to May 1988.  Thereafter, he was a member of the Air 
National Guard, with unverified periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) from 
August 1988 to November 2005, when he retired.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
May 2008 rating decision issued by the Cheyenne, Wyoming, 
Department of Veterans Affairs (VA) Regional Office (RO) which, 
in part, denied the appellant's claims of entitlement to service 
connection for tinnitus, a left shoulder disorder, and a low back 
disorder.

In his March 2009 VA Form 9, the appellant submitted a written 
request for a Board videoconference hearing.  The appellant 
subsequently repeated his request for a Board videoconference 
hearing in June 2009.  However, the appellant thereafter withdrew 
his request for a Board hearing by means of a written statement 
submitted by his representative in March 2010.  Therefore, the 
request for a Board hearing is deemed withdrawn and the Board 
will continue with the appeal.  See 38 C.F.R. § 20.704(d).

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and that 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when further 
action by the appellant is required.


FINDINGS OF FACT

1.  The Veteran was treated in service for left shoulder 
bursitis, in 1981; the bursitis was acute and transitory, and 
resolved with no complications or sequelae.

2.  The Veteran complained of low back pain in 1985; the low back 
pain was acute and transitory, and resolved with no complications 
or sequelae.

3.  No chronic low back disorder, including degenerative changes 
of the lumbar spine, is shown to have been manifested in service 
or to a compensable degree within one year after the appellant's 
separation from service in May 1988.

4.  On April 13, 1993, the appellant was treated for an injury in 
the area of the sacrum and coccyx; he was also treated for job-
related injuries in February 1998, and June 1999.

5.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
lumbar spine pathology which is due to events that occurred 
during his active service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for any left shoulder 
disorder.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

2.  Service connection is not warranted for any low back 
disorder.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In April 2005, July 2006, and September 2006, prior to the 
promulgation of the May 2008 rating action that, in part, denied 
the appellant's claims of entitlement to service connection for a 
left shoulder disorder and a low back disorder, the RO sent the 
appellant letters informing him of the types of evidence needed 
to substantiate his service connection claims and its duty to 
assist him in substantiating his service connection claims under 
the VCAA.  The letters informed him that VA would assist him in 
obtaining evidence necessary to support his claims, such as 
medical records, records from other Federal agencies, etc.  He 
was advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claims.  In March 2006, the appellant stated 
that he had no other evidence or information to give to VA 
regarding his claims.

The appellant has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  The U.S. Supreme Court has 
held that an error in VCAA notice should not be presumed 
prejudicial, and that the burden of showing harmful error rests 
with the party raising the issue, to be determined on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
this case, neither the Veteran nor his representative has alleged 
any prejudicial or harmful error in VCAA notice, and the Board 
finds, based the factors discussed above, that no prejudicial or 
harmful error in VCAA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, it appears that not 
all of the appellant's service treatment records (STRs) from the 
Air Force and the Air National Guard have been associated with 
the claims file.  In cases where a veteran's service medical 
treatment records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the claimant 
in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist a veteran in 
developing facts pertinent to his claim in a case where service 
records are presumed destroyed includes the obligation to search 
for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 
401 (1991).  No other documents in addition to the records 
already in evidence were found by the RO.

The Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records would, if 
they still existed, necessarily support the appellant's claim.  
Case law does not establish a heightened "benefit of the 
doubt,"only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the claimant 
in developing the claim, and to explain its decision when a 
veteran's medical records have been destroyed.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to a veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  While it is unfortunate that some of the appellant's 
service medical records are unavailable, the appeal must be 
decided on the evidence of record.

On the other hand, private medical treatment records have been 
associated with the claims file and reviewed.  Additionally, the 
appellant was afforded a VA medical examination in April 2009.  

A medical opinion is adequate for claims purposes when it is 
based upon consideration of the appellant's prior medical history 
and examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed disability 
will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The April 2009 VA examination was conducted by a medical 
professional, and the associated report reflects review of the 
appellant's prior medical records.  The examination included 
reports of the history and symptoms for the claimed left shoulder 
and lumbar spine disorders and demonstrated objective 
evaluations.  The medical examiner was able to assess the nature, 
onset date, and etiology of the appellant's claimed left shoulder 
and low back disorders.  

The Board finds that the examination report is sufficiently 
detailed with recorded history and clinical findings.  In 
addition, it is not shown that the examination was in any way 
incorrectly prepared or that the VA examiner failed to address 
the clinical significance of the appellant's claimed conditions.  
As a result, the Board finds that additional development by way 
of another examination would be redundant and unnecessary.  See 
38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, 
supra.  Therefore, the Board concludes that the appellant was 
afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the rating decision, along with the February 2009 
Statement of the Case (SOC) and the August 2009 Supplemental SOC 
(SSOC) explained the basis for the RO's actions, and provided him 
with opportunities to submit more evidence.  It appears that all 
obtainable evidence identified by the appellant relative to his 
claims has been obtained and associated with the claims file, and 
that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice in 
claims for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
The March 2006, July 2006, and September 2006 letters from VA 
contained the information required by Dingess. 

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that VA 
would provide, and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he wanted 
the RO to obtain for him that were not obtained.  He had 
previously been given more than one year in which to submit 
evidence after the RO gave him notification of his rights under 
the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence 
needed for service connection, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was unmet 
and the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to each claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claims

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service. 38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303(a), 3.304 
(2010). 

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The resolution of this issue must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical records 
and all pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of the 
entire evidence of record.  38 C.F.R. § 3.303(a).  There must be 
medical evidence of a nexus relating an in-service event, 
disease, or injury, and a current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
at some point during the claim process, and it must be shown that 
the present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 
Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Certain 
chronic disabilities, such as arthritis, may be presumed to have 
been incurred in service if they become manifest to a degree of 
10 percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled from 
disease or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Accordingly, service 
connection may be granted for disability resulting from disease 
or injury incurred in or aggravated while performing active duty 
or ACDUTRA, or from injury (but not disease) incurred or 
aggravated while performing INACDUTRA.  Id.  See also 38 U.S.C.A. 
§§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed 
Forces Reserves or the National Guard of any state.  38 C.F.R. 
§ 3.6(c).  To establish status as a "veteran" based upon a 
period of ACDUTRA, a claimant must establish that he was disabled 
from disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris 
v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  The fact that a claimant has established 
status as a veteran for other periods of service does not obviate 
the need to establish that he is also a veteran for purposes of 
the period of ACDUTRA where the claim for benefits is based on 
that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of pre-existing diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases, such as 
arthritis, organic diseases of the nervous system (e.g., 
sensorineural hearing loss), and diabetes mellitus, which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service - are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, 'if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period ; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve Veteran status for purposes of that 
claim.").  See also Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).

A veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Low back pain and problems with left 
shoulder motion are the sorts of conditions that are observable 
by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 
(2009) (noting that a layperson may comment on lay-observable 
symptoms).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant maintains that his current left shoulder and low 
back conditions were incurred during his military service.  In 
his February 2005 VA Form 21-526, the appellant stated that he 
had incurred a back injury in 1986.  He also reported periods of 
Federal Active Duty under title 10, U.S. Code, in 1989, 1994, 
1996, 1997, 2000, and from October 2001 to May 2002.  In his VA 
Form 21-526 submitted in April 2006, the appellant stated that he 
had incurred a back injury on April 12, 1993.  He also reported 
one period of Title 10 Federal Active Duty, December 9, 1999, to 
March 12, 2000.

Review of the appellant's Air Force treatment records reveals 
that he underwent a service entrance examination in January 1980.  
On the associated report of medical history, he indicated a 
history of a painful or trick shoulder or elbow.  He denied 
recurrent back pain.  On physical examination, no shoulder or 
spine pathology was noted by the examiner.  In March 1981, the 
appellant sought treatment for complaints of shoulder pain that 
shot down through the left arm.  He indicated that this had 
started one year earlier.  On physical examination of the left 
shoulder, there was tenderness over the subdeltoid.  The 
appellant had pain with abduction of the left arm.  The clinical 
assessment was bursitis.  Two weeks later, the appellant reported 
that he was still having a problem with his left arm; he 
complained of pain that occurred with range of motion.  The 
appellant underwent a periodic examination in October 1985; on 
the associated report of medical history, he reported having a 
painful or trick shoulder or elbow and recurrent back pain.  On 
physical examination, no shoulder or spine problem was noted by 
the examiner.  

Review of the appellant's Air National Guard treatment records 
reveals that he underwent an entrance examination in August 1988; 
a history of calcium deposits in both shoulders in 1982, was 
noted, as was the appellant's report of his shoulders popping.  A 
doctor's note indicates that the appellant had been treated with 
medication for two months without any treatment since that time.  
On physical examination, no shoulder or spinal pathology was 
noted by the examiner.  The appellant underwent a medical 
examination in July 1993.  The appellant gave a history of 
painful shoulder and a doctor's note indicates that this referred 
to a diagnosis of bursitis in March 1981.  The doctor also noted 
this condition was medically treated with good results with no 
complications and no sequelae.  He also reported recurrent back 
pain since February 1985; he denied trauma and stated that he 
believed it was secondary to sitting for long periods of time.  
The appellant reported that the last episode was in January 1986, 
and that he had self-treated by resting.  The examiner stated 
that the condition had resulted in no complications and no 
sequelae.  No shoulder or spinal pathology was noted on physical 
examination.  The appellant underwent a physical examination in 
February 1998; no shoulder or spinal pathology was noted by the 
examiner.  An interval history report, dated in August 2003, 
indicates that the appellant reported experiencing lower back 
pain and cracking joints since his last examination in February 
1998.  He reported similar complaints in September 2004, and 
August 2005.

Review of the private medical evidence of record reveals that the 
appellant sought treatment at the Kissimmee Memorial Hospital on 
April 13, 1993.  The associated emergency room report states that 
radiographic examination of his sacrum and coccyx was 
accomplished.  He was prescribed Toradol.  In February 1998, the 
appellant sought emergency room care at the North East Medical 
Center; he complained of lower back pain that had had its onset 
two weeks earlier after lifting heavy items at work.  His prior 
medical history was noted to be significant for prior episodes of 
back pain in 1992.  He was noted to do construction for a living.  
On review of systems, he denied other complaints.  A diagnosis of 
acute low back strain was rendered.  In June 1999, the appellant 
sought treatment after he hurt his back at work while lifting 
frozen hamburger five days earlier and then aggravated it by 
lifting heavy pallets.  The clinical impression was lumbar 
strain.

The appellant underwent a VA medical examination in April 2009; 
the examiner reviewed the claims file.  He reported 1993 as the 
year of the onset of his diffuse left shoulder pain with locking 
and swelling and he denied a specific injury.  He complained of 
constant left shoulder pain and numbness and stiffness in the 
left hand.  The appellant reported impairment of his daily 
activities due to back pain.  He said that the pain radiated into 
his left lower extremity.  He also stated that the back pain come 
on while he was a member of the Air National Guard.  The 
appellant said that he did not take any medication for either his 
left shoulder or his low back.  Radiographic examination of the 
appellant's left shoulder revealed no evidence of any bone, joint 
or soft tissue abnormality.  Radiographic examination of the 
lumbar spine revealed the presence of small osteophytes at L4 and 
L5.  There was no evidence of spondylolisthesis.  The exam was 
noted to be stable from May 2008.  After reviewing the claims 
file and x-ray reports and after examining the appellant, the 
examining doctor rendered a diagnosis of left lumbar myofasciitis 
and minimal lumbar spondylosis.  The examiner noted limitation of 
motion of the left shoulder, but stated that there was 
insufficient clinical evidence to diagnose any acute or chronic 
medical condition of the left shoulder.  The examiner also 
concluded that it was less likely than not that the appellant's 
current lumbar spine pathology was related to service.  

As noted above, in order for service connection to be warranted 
for a claimed condition, there must be evidence of a present 
disability that is attributable to a disease or injury incurred 
during service.  Rabideau v. Derwinski, supra.  "[I]n order to 
establish service connection or service-connected aggravation for 
a present disability the veteran must show: (1) the existence of 
a present disability; (2) in-service incurrence or aggravation of 
a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004).  

The Board has considered the appellant's written statements 
submitted in support of his contentions that he has left shoulder 
and low back disorders as a result of his service.  To the extent 
that his statements represent evidence of continuity of 
symptomatology, without more, the appellant's statements are not 
competent evidence of a diagnosis of any shoulder or low back 
pathology, nor do they establish a nexus between a medical 
condition and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

However, there is no medical evidence of record, either during 
service, or after the appellant retired from the Air National 
Guard, that demonstrates the existence of any shoulder pathology.  
The August 1988 Air National Guard entrance examination 
establishes that the 1981 left shoulder bursitis had resolved 
without any complications or sequelae.  There is no x-ray 
evidence of record revealing the presence of any left shoulder 
arthritis.  The clinical records in evidence do not document the 
existence of any current diagnosed left shoulder disorder or the 
existence of any chronic left shoulder pathology.

As for the low back claim, while there is current medical 
evidence of arthritis at L4 and L5, there is no medical evidence 
of record to demonstrate the existence of that arthritis within 
one year of the appellant's discharge from active duty.  There is 
no medical evidence of any in-service trauma to the appellant's 
lower back.  He initially reported that his low back problems 
began in 1986, but the August 1988 Air National Guard entrance 
examination establishes that the reported low back pain had 
resolved without any complications or sequelae.  There is also 
medical evidence of intercurrent injury to the appellant's low 
back in April 1993, February 1998, and June 1999; the evidence 
indicates the injuries were related to private employment.  
Furthermore, only an acute low back condition was diagnosed in 
February 1998; there was no indication that the appellant had any 
chronic lumbar spine pathology at that time.  In addition, the 
appellant has not reported any in-service trauma to the low back, 
whether during his Air Force active duty, or during any type of 
Air National Guard service.

The Board notes that chronicity is not demonstrated when the sole 
evidentiary basis for the asserted continuous symptomatology is 
written information from the claimant and when "no" medical 
evidence indicated continuous symptomatology.  McManaway v. West, 
13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  
Furthermore, there is no medical evidence of record in this case 
to establish a nexus between any in-service incident and any 
claimed left shoulder disorder or any claimed lumbar spine 
disorder.

No diagnosis of any chronic left shoulder disorder has been 
rendered in the medical evidence of record.  While the appellant 
has contended that he experiences left shoulder pain, the Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd 
in part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board must assess the appellant's competence to report 
sustaining a left shoulder or low back disorder during his 
military service, as well as his credibility.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and 
Washington, the Court noted that a Veteran is competent to 
testify to factual matters of which he had first-hand knowledge, 
and citing its earlier decision in Layno v. Brown, 6 Vet. App. 
465, 467-69 (1994), held that lay testimony is competent if it is 
limited to matters that the witness has actually observed and is 
within the realm of the personal knowledge of the witness; see 
also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).  The Board recognizes the sincerity of the 
arguments advanced by the appellant that he has a left shoulder 
disorder and a low back disorder that should be service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, supra.

It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau; Buchanan; both supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, musculoskeletal pathology requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  
Therefore, the Board cannot give decisive probative weight to the 
opinions of the Veteran or his representative about the origins 
of his claimed left shoulder or low back condition, because they 
are not qualified to offer such opinions.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, supra.  Furthermore, Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the totality of the evidence of record, including the 
service treatment records, the private treatment records and the 
April 2009 report of VA examination, the Board finds that the 
preponderance of the evidence is against the appellant's left 
shoulder service connection claim and against his low back 
service connection claim.  The Board concludes that the weight of 
the "negative" evidence, principally in the form of the Air 
Force and Air National Guard treatment records (which do not 
document any claimed in-service chronic condition), VA medical 
evidence that the claimed chronic left shoulder pathology was not 
documented by 2009, and the lack of any competent medical opinion 
finding some etiologic nexus between the claimed low back 
condition and service exceeds that of the "positive" evidence 
of record, which basically amounts to the appellant's 
contentions.  The lack of any evidence of symptoms or clinical 
findings is itself evidence which also strongly suggests that 
neither one of the claimed conditions is not traceable to disease 
or injury that occurred during the appellant's time in the Air 
Force or in the Air National Guard.

Thus, the evidence preponderates against the claim of service 
connection for a left shoulder disorder and against the claim for 
a low back disorder.  The evidence does not support a finding of 
left shoulder or lumbar spine arthritis to a compensable degree 
within the first post-service year, and no medical nexus evidence 
supports a finding of direct service connection for any left 
shoulder pathology as no current diagnosis for any left shoulder 
pathology is of record.  In addition, no medical nexus evidence 
supports a finding of direct service connection for any lumbar 
spine pathology - the only opinion on the question states that it 
is less likely than not that there is any such causal nexus.  
Therefore, the Board finds that the preponderance of the evidence 
is against the appellant's claim of service connection for a low 
back disorder. As such, the evidence is insufficient to support a 
grant of service connection for a left shoulder disorder or a low 
back disorder.

For the above reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's left shoulder and low back 
service connection claims.  Because the preponderance of the 
evidence is against each one of these two service connection 
claims, the benefit of the doubt doctrine does not apply.  Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a low back disorder is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

Service connection for a neurological disorder (to include 
tinnitus as an organic disease of the nervous system) may be 
established based upon a legal presumption by showing that the 
disability was manifested to a compensable degree within one year 
from the date of separation from service.  38 U.S.C.A. §§ 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Tinnitus has been variously defined.  It is "a sensation of 
noise (as a ringing or roaring) that is caused by a bodily 
condition (as wax in the ear or a perforated tympanic 
membrane").  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is 
a noise in the ears, such as ringing, buzzing, roaring, or 
clicking.  YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a 
ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 
471, 472 (1995).  "Tinnitus can be caused by a number of 
conditions, including injuries, acute diseases, and drug 
reactions [but] disablement from tinnitus does not depend on its 
origin."  59 Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  See also Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009) 

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Furthermore, in Charles v. Principi, 16 Vet. App. 370, 374-375 
(2002), the Court specifically held that tinnitus is a condition 
which is capable of lay observation.  See also Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).

The Board notes that the appellant was not afforded a VA 
examination in association with his claim for service connection 
for tinnitus.  He has reported a history of in-service noise 
exposure and he has indicated the presence of tinnitus since 
service to the present.  A June 1999 private treatment record 
reflects that the appellant had some ringing in his ears.

VA has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  VA considers an examination or 
opinion necessary to make a decision on the claim if the evidence 
of record (1) contains competent evidence that the claimant had a 
disability, or persistent recurring symptoms of disability; (2) 
indicates the disability or symptoms may have been associated 
with his military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate that 
the Veteran noticed problems with tinnitus in service which have 
continued to the present.  He has presented written statements to 
that effect.  In addition, there is private medical evidence that 
documents the appellant's report of ringing in the ears.  In 
light of the existence of credible evidence of continuity of 
symptoms capable of lay observation, the Board finds that the 
duty to assist in this case requires that VA medical nexus 
opinion evidence should be obtained on remand.  

In addition, the appellant informed VA, in November 2007, that he 
had undergone a hearing test in December 2005.  However, the 
associated report of the test results is not of record.  VA is, 
therefore, on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, in order to fulfill the duty to assist, the December 
2005 hearing test report must be obtained and associated with the 
claims file.

These considerations require the gathering of medical records and 
further investigation by medical professionals, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  In addition, the duty to assist includes obtaining 
medical records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Court has stated that the Board's task 
is to make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, 
where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

To ensure that VA has met its duty to assist in developing the 
facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED to the AMC/RO for 
the following:

1.  Ensure that all notification and development 
action required by statutes, regulations, and 
any applicable legal precedents has been 
completed. 

2.  Obtain any Tri-Care or other retired 
military, VA and private inpatient and 
outpatient records relating to complaints of 
tinnitus not already in the claims file.  In 
particular, the hearing test results of December 
2005 should be obtained.  Associate all obtained 
records with the claims file.

3.  To the extent an attempt to obtain any of 
these records is unsuccessful, the claims file 
should contain documentation of the attempts 
made.  The appellant and his representative 
should also be informed of the negative results 
and be given opportunity to secure the records.

4.  After completing any additional notification 
and/or development action deemed warranted by 
the record, arrange for examination of the 
appellant by a qualified physician or an 
audiologist in order to determine the nature, 
onset date, and etiology of any current 
tinnitus.  The claims file must be provided to 
the examiner for review in conjunction with the 
examination.

The examiner should elicit from the Veteran a 
description of his noise exposure both during 
and after service.  The examiner should be 
advised as to the Veteran's competency to report 
lay-observable events (i.e., exposure to noise) 
and on the presence of symptoms (i.e., ringing 
in the ears).

The examiner is requested to provide an opinion 
as to the medical probability that any 
documented tinnitus is related to acoustic 
trauma which the Veteran may have experienced in 
service, as opposed to that which he has 
experienced in relation with his post-service 
occupational or recreational history, or some 
other cause or causes.

Specifically, the examiner is requested to state 
whether the Veteran's tinnitus is related to any 
incident of military service, and to state the 
reasons for such an opinion.  The opinion should 
include a discussion of the effect and 
significance, if any, of post-service noise 
exposure, as well as the clinical significance 
of all relevant testing of record.  

In assessing the relative likelihood as to 
origin and etiology of the bilateral tinnitus 
specified above, the examiner should apply the 
standard of whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any claimed disorder is 
causally or etiologically related to the 
Veteran's active service, or whether such a 
causal or etiological relationship is unlikely 
(i.e., less than a 50 percent probability), with 
the rationale for any such conclusion set out in 
the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within the 
realm of medical possibility, but rather that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.  

If any opinion and supporting rationale cannot 
be provided without invoking processes relating 
to guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.  In this regard, if the 
examiner concludes that there is insufficient 
information to provide an etiologic opinion 
without result to mere speculation, the examiner 
should state whether the inability to provide a 
definitive opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the Veteran's tinnitus.  See Jones 
v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the VA examiner's report, 
conduct a review to verify that all requested 
opinions have been offered.  If information is 
deemed lacking, refer the report to the VA 
examiner for corrections or additions.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient 
detail, it is incumbent upon the rating board to 
return the examination report as inadequate for 
evaluation purposes.).

6.  After all appropriate development has been 
accomplished, review the record, including any 
newly acquired evidence, and readjudicate the 
issue of service connection for bilateral 
tinnitus.  The readjudication should reflect 
consideration of all the evidence of record and 
be accomplished with application of all 
appropriate legal theories.

7.  If the benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a Supplemental Statement of the 
Case, containing notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  Appropriate time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


